 500DECISIONSOF NATIONAL LABOR RELATIONS BOARDQ-T ToolCompany,Inc. and Susan Fish Petitioner,and International Union,United Automobile, Aero-space and Agricultural ImplementWorkers ofAmerica(UAW). Case 25-RD-289October 4, 1972SUPPLEMENTAL DECISION ANDDIRECTION TO OPEN ANDCOUNT CHALLENGED BALLOTSBY MEMBERSFANNING, KENNEDY, AND PENELLOPursuant to a Stipulation for Certification UponConsent Election, an election by secret ballot wasconducted on May 14, 1971, under the direction andsupervision of the Regional Director for Region 25among the employees in the appropriate unit. At theconclusion of the election, the parties were furnisheda tally of ballots which showed that, of approximately61 eligible voters, 50 cast ballots, of which 13 were forand 22 against the Union. There were 15 challengedballots.The Petitioner challenged eight ballots andthe Employer challenged seven ballots. These chal-lenges were sufficient in number to affect the resultsof the election. No objections to conduct affecting theelection were filed.In accordance with the Rules and Regulations ofthe National Labor Relations Board, the RegionalDirector conducted an investigation and on August13, 1971, issued and duly served on the parties hisReport on Challenged Ballots and Recommendationsto the Board in which he recommended that the chal-lengesto all 15 ballots be overruled and that theseballots be opened and counted with a revised tally ofballots and an appropriate certification to issue at anappropriate interval thereafter. Subsequently, the Pe-titioner and the Employer filed exceptions to the Re-gional Director's report.The Board considered the Regional Director'sreport and the exceptions filed thereto by the Petition-er and the Employer and on November 23, 1971, is-sued a Decision, Direction, and Order ' in which itadopted the Regional Director's recommendationwith regard to 10 of the 15 challenged ballots.' TheBoard therefore ordered that these 10 ballots beopened and counted and a revised tally of ballotsserved on the parties and that if the remaining 5 chal-lenged ballots, i.e., the ballots of Velma Chambers,Elvin Clark, Bobby Elliott, Donald Gratzer, and Bet-Not published in Board volumes.Z The Board determined that the Petitioner's and Employer's exceptions tothese 10 ballots raised no material or substantial issues warranting reversalof the Regional Director's findings and recommendations or warranting ahearing of any of these challenges.ty Inman, were still determinative that a hearing beheld concerning the eligibility of those who cast the 5remaining challenged ballots.Thereafter, the 10 ballots whose challenges wereoverruled were opened and counted and a revisedtally of ballots was served on the parties. The revisedtally showed that of approximately 61 eligible voters,50 cast ballots, of which 22 were for and 23 against theUnion with 5 challenged ballots still outstanding.As the remaining challenged ballots were deter-minative of the election results, a hearing was there-after held on these five ballots pursuant to the Board'sDecision before Hearing Officer Frederick G. Wink-ler.On March 23, 1972, Hearing Officer Winkler is-suedhisReport on Challenges in which herecommended that the challenges to all five ballots beoverruled, that these ballots be opened and counted,and that the Regional Director be directedto issue anappropriate certificate of results. The Employer andthe Petitioner thereafter filed exceptions to the Hear-ing Officer's recommendation with respect to each ofthe five challenged ballots.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record in this case,including theHearingOfficer's report and theEmployer's and Petitioner's exceptions thereto andhas decided to overrule the challenges to the ballotsof Betty Inman, Bobby Elliott, and Velma Chambers,but to sustain the challenges to the ballots of ElvinClark and Donald Gratzer.The record reveals that a strike commenced atthe Employer on August 10, 1970. BettyInman andBobby Elliott were among the group of employeeswho struck the Employer on that date. On August 11,1970, the Employer sent a letter to the group of itsemployees who had earlier been laid off. This groupincluded Velma Chambers, Elvin Clark, and DonaldGratzer, who had all been laid off on February 12,1970. In the letter, the Employer notified the laid-offemployees of the strike that had just commenced andstated to them that they were now being recalled. Theletter went on to say, "Please notify [the Employer] ifyou intend to return to work within seventy-two hoursand you must return to work within five working daysof this letter.Failure to do so will result in placing youon the strike roster. "(Emphasis supplied.) The threelaid-off employees, Chambers, Clark, and Gratzer,did not respond to the letter.On the basis of the foregoing evidence, the Hear-ing Officer found all five of the challenged voters tobe economic strikers. In the absence of exceptions tothe Hearing Officer's findings that each of the five199 NLRB No. 79 Q-T TOOL COMPANY501voters was an economic striker, we adopt these find-ingspro forma.The Hearing Officer then concluded that each ofthe five voters was eligible to vote under the applica-ble Board criteria for determining the eligibility ofeconomic strikers to vote in elections held within 1year of the commencement of a strike.' Both the Em-ployer and the Petitioner except to this finding of theHearing Officer with respect to each of the five voterssince they claim that each of these five had obtainedother permanent and substantially equivalent em-ployment by the date of the election and hence wasineligible to vote.We conclude that on the applicable criteria fordetermining the eligibility of these voters, only em-ployeesInman,Elliott, and Chambers were eligible.Therefore, we sustain the challenges to Clark andGratzer.Initially, we note that our determination of thesefive voters' eligibility is to be weighed in light of theBoard's decision inPacific Tile and Porcelain.4There,the Board stated that an economic striker is presumedto continue in that status and thus is eligible to voteunder Section 9(c)(3) of the Act. In order to rebut thepresumption of eligibility the party challenging mustaffirmatively show byobjectiveevidence that the eco-nomic striker has abandoned his interest in his struckjob. The Board noted that the nature of the evidencewhich might rebut the presumption would be de-termined on a case-by-case basis, but it cautioned that"acceptance, of other employment, even without in-forming the new employer that only temporary em-ployment is sought, will not of itself be evidence ofabandonment of the struck job so as to render theeconomic striker ineligible to vote."5With these considerations in mind we proceed toan analysis of the status, on the date of the election,6of each of the five voters challenged herein.The following challenges are overruled.(1)Betty Inman:'Inman, who was among thegroup of employees who struck the Employer in Au-gust 1970, began work at RCA in Bloomington, Indi-ana, in March 1971. At the time of the election she3 SeePacific Tileand PorcelainCompany,137 NLRB 1358This case isdiscussed below.4 See In3,supra,for citation.s 137 NLRB 1358 at 1359-60.6 It is this date and not some later date which is crucial here.T E. MercerTruckingCo.,138 NLRB 192.r In his report,the Hearing Officer commented that certain evidence sub-mitted by the Employer and the Petitioner with respect to Inman,Clark, andChambersconsisted of alleged postelection utterances by these threeindivid-uals. The Hearing Officer mistakenly concluded that underthe authority ofT E MercerTruckingCo, supra,andRoylyn, Inc,178 NLRB197, thosepostelection statements were entitled to no weight.NeitherT E. MercernorRoylynstands for the proposition that post electionstatements generally areentitled to no weight but rather those cases state thatchangesinstatusafteran election are immaterial.Thus, we have considered those postelectionstatements of Inman,Clark,and Chambers in conjunction with all the otherevidence presented with respect to their eligibility.was working at RCA and was earning $2.215 per hourin contrast to the $2.45 per hour she was making at theEmployer on the date of the strike. RCA's fringe ben-efits are comparable to or better than those of theEmployer.An RCA representative testified that a monthafter the election, at the Employer's request, he askedInman what were her intentions when she took the jobat RCA, and that her response was that she had nodesire to return to the Employer. However, Inman,herself, testified that she had stated that she would notreturn to the Employer, but she specifically noted thatitwas only after she had moved her residence fromBedford to Martinsville, Indiana, that she made thiscomment. The record shows that Inman moved afterthe election.' Inman stated that prior to her moving ifthe Union had settled a contract she would have re-turned to the Employer.Although Inman testified that she was told at thetime of the interview at RCA the job she sought wasa permanent position, she testified that she never toldthe interviewer she had no intentions of returning tothe Employer. She did say that the Union was onstrike and she did not think there was any hope ofsettlement.Further, although she stated that shewould not return to the Employer to make less money,it is on record that her rate of pay was higher at theEmployer on the day she struckvis-a-visher rate atRCA on the election date .9The evidence demonstrates that on the electiondate, Inman had not abandoned her interest in return-ing to the Employer and she was therefore eligible tovote. Her change of attitude, occasioned by her mov-ing, coming as it did after the election date is immater-ial.10(2) Bobby Elliott:Elliott was also in that group ofthe Employer's employees who struck in August 1970.He secured work at Cornwell Company, Paoli, Indi-ana, in January 1971, and was working there at thetime of the election. Elliott was earning $2.80 per hourat the Employer when he went on strike and he startedatCornwell at $2 per hour." Cornwell is only 10blocks from Elliott's home while the Employer is lo-cated 13 miles away. Elliott now has a second jobwhich is something he did not have while he workedat the Employer. However, there is nothing in therecord showing what that second job entails and howmuch additional money is supplied by it.12BWhile hertestimonydoes not make it clear precisely when she moved,it is undisputed that(1) her husband tranferred jobs after the election and(2) it was this transfer which precipitated her moving.9It was onlyafter the election datethather rateof payat RCA becamelarger than what she had been making at the Employer.Roylyn,inc, supra,200, fn 3,andT E MercerTrucking,supra, 193,In. 4.11Thereis no definite evidence of how much he was making at Cornwellon the dayof the election.12 In light of the considerably smaller salary Elliott started with at Corn-Continued 502DECISIONSOF NATIONALLABOR RELATIONS BOARDA representative of Cornwell was called to testifyby the Employer. This man had interviewed Elliott atthe time of his hire. The witness testified that Elliotthad written on his application that the reason he hadleft the Employer was "strike-quit." The representa-tive further testified that Elliott had also told him thatthere was a strike at the Employer and that he hadquit and that he would not go back to the Employer.When asked when Elliott told him this, the witnesssaid "at the time I employed him. Because we've gotthe same policy the other companies have. We don'tlike to hire people that's [sic]on strike, that work forus six weeks and then go back to where they're strik-ing from."On the evidence before us we do not find that theEmployer and Petitioner have rebutted the presump-tion of Elliott's continued eligibility.With regard toElliott's statement to Cornwell's official, even accept-ing such statement to be true, we do not view that assufficientobjectiveevidence to rebut the presumptionin the circumstances under which the statement wasmade." We thus find that Elliott was eligible to voteand the challenge to his ballot is overruled. 14(3)Velma Chambers:Chambers was among thatgroup of employees laid off by the Employer in Feb-ruary 1970.15 Although she was not working in August1970, when she was sent a copy of the Employer'sletter in which it offered jobs to all its laid-off employ-ees, she did not return to the Employer. She subse-quently obtained a job at W. T. Grant in herhometown of Bedford, Indiana, in September 1970.She was working there at the time of the election andwas then earning $2 per hour. She was earning $2.35per hour at the Employer when she was laid off.A representative of Grant's, which has a policyagainst hiring employees for temporary work, wascalled to testify by the Petitioner and stated that ontwo occasions after the election he had asked Cham-bers whether she intended to seek permanent employ-ment at Grant's and both times she indicated she hadno desire to return to the Employer.16 The conversa-tions were initiated by the witness and the questionconcerning Chambers' intentions was asked at leastwell, the fact that Elliott has a second job may be more a necessity than theluxurythe Employer and Petitioner intimate.13Pacific Tileand Porcelain,supraat 1362 (employee Kuhlmey);Roylyn,Inc. supraat 202(employee Keith).I^To the extent that the Hearing Officer and our dissenting colleagueaddress themselves to Elliott'ssubjectiveintent,in a discussion of his eligibili-ty, we herewith state our disagreement with their approach The Board notedin Pacific Tileat 1359 that attempting to discern an individual's subjectiveintent at any particular time is a less facile approach than viewing the objec-tive evidence presented.15At the date of the layoff,the Union had not yet been certified as thecollective-bargaining representative of the employees.Certification followedthe layoffby 8 days.16The witness did not interviewChambersinitially,however, and thus didnot know if Chambers had been told Grant's policy on hiring when sheapplied for the job.the first time and possibly the second at the behest ofthe Employer. The witness stated that he could notremember if Chambers had said in the first conversa-tion that she did not intend to return to the Employeron the day she voted, but in the second conversationthe witness said Chambers told him that she votedonly because her husband said she might as well.There was no showing that Chambers had beenassured of any legitimate business reason for the ques-tioning by Grant's representative and, in the circum-stances in which Grant's representive broached thequestion of her return to the Employer, we hardlyconsider her response to the second questioning asobjective evidence of her intent at the time of theelection.Accordingly, we find that Chambers was eligibleto vote and the challenge to her ballot is overruled.The following challenges are sustained:(1)Elvin Clark:Like Chambers, Clark was laidoff in February 1970, by the Employer." UnlikeChambers, however, Clark was working (at GeneralElectric in Bloomington, Indiana) at the time the Em-ployer sent its letter of recall to the laid-off employeesin August 1970. In fact, Clark had been working atG.E. since April 1, 1970, and was working there at thedate of the hearing. Clark, whose G.E. workplace was40 miles from his home in Mitchell (where the Em-ployer is located), was earning $2.69 per hour at G.E.on the date of the election. This was $.04 more perhour than he made at the Employer at the time of hislayoff.G.E. has a policy against hiring temporaries,and it is its practice to explore with a job applicant atthe time of his interview any intention he might haveto return to his previous employment at some laterdate. Clark, who commented on his job applicationthat he had been laid off at Employer, testified thathe understood that the job at G.E. was a permanentjob at the time he applied for it.On the basis of the above we find Clark wasineligible to vote.We note that he was laid off evenbefore the Union was certified as the bargaining rep-resentative and that he obtained what he understoodto be a permanent job some 4 months before the strikebegan. We note also that Clark made no reply to theEmployer's August 1970 letter. In fact, the only evi-dence that Clark still had an interest in the Employeron the election date was the fact that he voted. Inthese circumstances, we sustain the challenge toClark's ballot.(2)Donald Gratzer:Gratzer was also laid off inFebruary 1970. He initially obtained a job at theHamilton Harris Company from May 1970 to No-vember 1970 at which time he was terminated. Hethen worked at General Electric in Bloomington for17As noted,thiswas before the Union was certified as the bargainingrepresentative Q-T TOOL COMPANY503a month in January-February 1971 but he quit therebecause he was dissatisfied with the job. Gratzer wasunemployed at the date of the election in May 1971.Notwithstanding the fact that he was unemployedfrom February to May 1971, there is no indicationthatGratzer participated in the strike at any time.With respect to the two jobs Gratzer held after hislayoff, he testified that the first job was not just atemporary job when he took it and the second was"supposedly" permanent.On the basis of the foregoing we find that Gratzerwas ineligible to vote and that the challenge to hisballot should be sustained. As with Clark, Gratzertestified that before the strike commenced he securedemployment which was not just temporary and aswith Clark he did not respond to the Employer's recallletter from layoff. And subsequent to Gratzer's layoffthere is no evidence of his interest in the affairs of theEmployer other than his voting in the election. Onsuch facts we find Gratzer ineligible.As we have overruled the challenges to three bal-lots and these are determinative of the results of theelection, we shall direct that the Regional Directoropen and count the ballots of Betty Inman, BobbyElliott, and Velma Chambers and cause to be servedon the parties a revised tally of ballots and an appro-priate certificate of results.DIRECTIONIt is hereby directed, that, as part of the investiga-tion to ascertain a representative for the purposes ofcollective bargaining with the Employer, the RegionalDirector for Region 25 shall, pursuant to the Board'sRules and Regulations, within 10 days from the dateof this direction, open and count the ballots cast byBetty Inman, Bobby Elliott, and Velma Chambersand thereafter cause to be served on the parties arevised tally of ballots including therein the count ofthe above-mentioned ballots. Thereafter the RegionalDirector shall issue the appropriate certification inaccordance with the Board's Rules and Regulations.MEMBERKENNEDY, dissenting in part:Iagree with my colleagues that BettyInman'sand Velma Chambers' ballots should be counted andthatElvinClark's and Donald Gratzer's ballotsshould not be counted. Contrary to my colleagues,however, I would also sustain the challenge to theballot of Bobby Eliott.Elliott sought and obtained employment with theCornwell Company several months prior to, the elec-tion, and was still employed there at the time of thehearing.On his application for employment withCornwell, he wrote the reason for leaving the Employ-er as "strike-quit." Uncontradicted testimony showsnot only that Cornwell had an established policy ofhiring only permanent employees but that this wasspecifically explored with Elliott at the time of beinghired. Elliott not only stated that he had no intentionof returning to work at Q-T Tool, but furnished spe-cific reasons as the basis for his decision. The HearingOfficer concluded that Elliott's subjective intentmight have been different from that stated by himand, accordingly, found that his status continued tobe that of an economic striker after his acceptance ofpermanent employment with Cornwell.Examination of the record does not disclose theslightest evidence of a different subjective intent onthe part of Elliott than that expressed by him at thetime of employment at Cornwell. In my view, on thefacts of this case there is no warrant for a presumptionthat Elliott's subjective intent was any different fromthat which was stated by him. I am of the view thatthe presumption that an economic striker continues inthat status can be rebutted without adducing evidenceto foreclose every other possibility that can be con-jured up. Just like any other question of fact, thestatus of an economic striker must be evaluated on theevidence presented. In my opinion, the evidence ishere clearly sufficient to show that Elliott abandonedhis struck job with the Employer on successfully ob-taining permanent employment with Cornwell.